Title: General Orders, 12 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown sunday Decr 12th 1779.
          Parole Europe—  C. Signs Elisabeth-Town Elk.
        
        For detachment Colonels Chambers & Swift, Lieutt Colls Woolford and Hait—Majors Winder and Leavensworth.
        
        A detachment under the command of Brigadier General Parsons to parade at nine ôclock tomorrow morning at the Half-Moon tavern for a fortnight’s command; they are to be provided with two days cook’d provisions; the officer commanding will receive his orders at Head Quarters and is to see that the detachment is as little-incumber’d as possible with horses and baggage; always in a condition to move at a moments notice.
        The logs and other materials prepared for the use of the Virginia troops are not to be applied to any other purpose without an order from Head-Quarters.
        Captain Bedkin is immediately to collect his troop and apply at Head-Quarters for orders.
        The whole Army is to be inspected this month by the Sub and Brigade Inspectors who are carefully to examine the Arms, Accoutrements and Cloathing of each non commissioned officer and private and to ascertain with as much precision as possible, what quantity of each is on hand and what will be wanting for the ensuing campaign; calculating from the 1st day of January 1780—to the 1st of January 1781: All cloathing received or issued since the 1st day of November to be considered as good, and in order that those returns may be uniform there will be forms left at the Orderly-Office, to which all Inspectors and other officers are strictly to adhere.
        The Commander in Chief has received certain information that a most pernicious intercourse of traffic has for a long time past been kept up between the enemy and the Country, both from the State of New-York and from this State; He has had the mortification to find that the most dishonorable aspersions have been thrown upon some officers of the army as having connived at and assisted in the intercourse—He has too intire a confidence in the officers to believe there can be the least foundation for a charge of this nature but he thinks himself bound to communicate what he has heard, as it so nearly affects their honor and is convinced it will prove an additional motive to their utmost vigilance and exertions to suppress a practice which is a scandalous breach of the orders of Congress and the laws of the particular states and which is attended with many very injurious consequences particularly to our currency; Every officer who will exert himself to detect & prevent it will intitle himself to the particular acknowledgments of the Commander in Chief; as any

one who could possibly so far forget what he owes to himself and to his duty, to countenance or be concerned in it, will not fail to be brought to the severest account: A single article is prohibited no less than any number or quantity of goods; for without this there will be no possibility of drawing a line to determine, what is, or what is not a breach of the prohibition.
      